Exhibit 10(r)

 

NON-INCENTIVE STOCK OPTION AGREEMENT

 

AGREEMENT made this {DAY} day of {MONTH} {YEAR} between HickoryTech Corporation,
a Minnesota corporation, hereinafter called “HickoryTech”, and {FIRST & LAST
NAME OF EMPLOYEE} hereinafter called “{LAST NAME OF EMPLOYEE}”.

 

TERMS

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:

 

1.                                       Grant of Option.  HickoryTech grants to
{LAST NAME} the right and option to purchase from it, on the following terms and
conditions, all or any part of, {# of SHARES) shares of common stock of
HickoryTech.  The purchase price shall be ${PURCHASE PRICE} per share, which is
the fair market value of HickoryTech’s common stock on the date of this
agreement.  This agreement and the options contained herein are subject to the
provisions of the Plan.

 

2.                                       Time of Exercise of Options.  {LAST
NAME} may elect to exercise the options at the times and for the number of
shares indicated as follows:

 

Non-Incentive Stock Options

 

a)                                      After {MONTH, DAY, YEAR}, {LAST NAME}
may purchase up to {# OF SHARES} shares;

 

b)                                     After {MONTH, DAY, YEAR}, {LAST NAME} may
purchase up to an additional {# OF SHARES} shares; and

 

c)                                      After {MONTH, DAY, YEAR}, {LAST NAME}
may purchase up to an additional {# OF SHARES} shares.

 

--------------------------------------------------------------------------------


 

The right of {LAST NAME} to purchase shares pursuant to this Agreement shall
terminate on {TERMINATION MONTH, DAY, YEAR}.

 

3.                                       Method of Exercise.  The options
granted under this Agreement may be exercised from time to time, as provided
above, by the payment of the purchase price for the shares which {LAST NAME}
elects to purchase.  The purchase price shall be paid in full at the time of
exercise.  The purchase price may be payable in cash, in shares of HickoryTech
having a fair market value equal to the purchase price or a combination thereof.

 

4.                                       Termination of Options.  The options
and all rights granted by the Agreement, to the extent those rights have not
been exercised, will terminate and become null and void on {TERMINATION MONTH,
DAY, YEAR} or sooner if {LAST NAME} ceases to be in the continuous employment of
HickoryTech (whether by resignation, retirement, dismissal, or otherwise). 
However, in the event of the termination of employment for any reason other than
death, {LAST NAME} may exercise the options at any time within the three-month
period following termination to the extent such options were exercisable by him
on the date of termination of employment. If {LAST NAME} dies while employed by
HickoryTech or within the three-month period following the termination of
employment, the person or persons to whom his rights under the options shall
pass, whether by will or by the applicable laws of descent and distribution, may
exercise such options to the extent that {LAST NAME} was entitled to exercise
them on the date of his death, for a period of six months following his death.

 

5.                                       Limitation Upon Transfer.  During the
lifetime of {LAST NAME}, the options and all rights granted in this Agreement
shall be exercisable only by {LAST NAME}, and except as paragraph 4 otherwise
provides, the options and all rights granted under this Agreement shall not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise), and shall not be subject to execution, attachment, or
similar process.  Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of such options or of such rights contrary to the provisions
in this Agreement, or upon the levy of any attachment or similar process upon
such options or such rights, such options and such rights shall immediately
become null and void.

 

6.                                       Fundamental Change in HickoryTech.  In
the event of a proposed Fundamental Change (as defined in the Plan) in
HickoryTech, the options are subject to the rights of HickoryTech (as described
in the Plan) to take certain actions regarding the options.

 

--------------------------------------------------------------------------------


 

7.                                       Adjustments for Changes in
Capitalization.  Appropriate adjustments shall be made in the number of shares
and the purchase price to give effect to stock dividends, stock splits, stock
combinations or other changes in the corporate structure of HickoryTech.

 

8.                                       Right as Shareholder.  Neither {LAST
NAME} nor his executor, legal representative, or heirs, shall be or have any
rights or privileges as a shareholder of HickoryTech in respect of the shares
transferable upon exercise of the options granted under this Agreement, unless
and until certificates representing such shares shall have been delivered to
{LAST NAME}, his executor, legal representative, or heirs.

 

9.                                       Notices.  Any notice to be given under
the terms of this Agreement shall be addressed to HickoryTech in care of its
Vice President of Human Resources at 221 East Hickory Street, P.O. Box 3248,
Mankato, Minnesota 56002-3248, and any notice to be given to {LAST NAME} shall
be addressed to him/her at {HOME ADDRESS OF EMPLOYEE}, or at such other address
as either party may hereafter designate in writing to the other.  Any such
notice shall be deemed duly given on the date of service if served personally on
the party to whom notice is to be given, or on the third day after mailing to
the party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed.

 

10.                                 Binding Effect.  This Agreement shall be
binding upon the heirs, executors, legal representatives and successors of the
parties hereto.

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed the
day and year first above written.

 

 


 


HICKORYTECH CORPORATION


 


 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 


{FIRST & LAST NAME OF EMPLOYEE}

 

 

--------------------------------------------------------------------------------